DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4, 6, 10, 12, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-9, 11, 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kravets et al. (US Pub: 2014/0313169 A1).
As to claim 1, Kravets discloses a mutual capacitive touch substrate having a matrix of a plurality of touch electrode blocks along a first direction and a second direction, the plurality of touch electrode blocks grouped into a plurality of touch control 
wherein each of the plurality of touch control repeating units comprises a touch sensing electrode (i.e. the touch sensing electrode in the RX electrode which receives the signals 121) (see Fig. 1, [0033-0034]), one or more first touch scanning electrodes on a first side of the touch sensing electrode, and one or more second touch scanning electrodes on a second side of the touch sensing electrode, the first side is different from the second side (i.e. as seen in figure 1 and 2 embodiment the RX electrode is seen to receive the TX electrode from both right and left side to create a mutual capacitance sensing circuitry) (see Fig. 1-2, [0033-0044]); 
the touch sensing electrode abuts at least a portion of each of the one or more first touch scanning electrodes and at least a portion of each of the one or more second touch scanning electrodes (i.e. as seen in figure 3D the TX and RX and seen to be adjacent to each other and therefore abut the TX scanning electrode) (see Fig. 3D, [0061-0063]); and 
the plurality of touch control repeating units are electrically insulated from each other (i.e. as seen in figure 1 the plurality of repeated block of touch units are shows to be insulated from each other) (see Fig. 1, 3D, [0061]).
 	As to claim 2, Kravets teaches the mutual capacitive touch substrate of claim 1, wherein the touch sensing electrode comprises a plurality of touch sensing electrode blocks electrically connected together, each of the one or more first touch scanning 
	As to claim 3, Kravets teaches the mutual capacitive touch substrate of claim 2, wherein at least one of the plurality of touch scanning electrode blocks in each of the one or more first touch scanning electrodes abuts one of the plurality of touch sensing electrode blocks in the touch sensing electrode; and at least one of the plurality of touch scanning electrode blocks in each of the one or more second touch scanning electrodes abuts one of the plurality of touch sensing electrode blocks in the touch sensing electrode (i.e. as seen in figure 6 the H style electrode shows that the scanning blocks are abut with each other) (see Fig. 6, [0098-0102]).

	As to claim 7, Kravets teaches the mutual capacitive touch substrate of claim 1, wherein the touch sensing electrode extends substantially along the first direction; and the one or more first touch scanning electrodes, the touch sensing electrode, the one or more second touch scanning electrodes are arranged substantially along the second direction (i.e. as seen in figures 3 and 6 the H style electrode shows that the scanning blocks are set in both the X and Y directions) (see Fig. 6, [0098-0102]).
	As to claim 8, Kravets teaches the mutual capacitive touch substrate of claim 7, wherein one of the one or more first touch scanning electrodes extends substantially along the first direction over a distance substantially the same as the touch sensing electrode; and one of the one or more second touch scanning electrodes extends substantially along the first direction over the distance substantially the same as the touch sensing electrode (i.e. as seen in figure 2 the X and Y direction are set where by the multiplexer unit shows RX in Y direction and the TX in X direction) (see Fig. 2, [0041-0046]).
	As to claim 9, Kravets teaches the mutual capacitive touch substrate of claim 7, wherein the touch sensing electrode comprises a first portion and a second portion substantially along the first direction; a first one of the one or more first touch scanning 
	As to claim 11, Kravets teaches the mutual capacitive touch substrate of claim 1, further comprising a plurality of touch sensing signal lines and a plurality of touch scanning signal lines; the touch sensing electrode is electrically connected to one of the plurality of touch sensing signal lines; each of the one or more first touch scanning electrodes is electrically connected to one of the plurality of touch scanning signal lines; and each of the one or more second touch scanning electrodes is electrically connected to one of the plurality of touch scanning signal lines (i.e. as seen in figure 1-3 the LCD matrix device shows the touch scanning lines and touch sensing lines to be electrically connected to the electrode) (see Fig. 1-3, [0032-0058]).
	As to claim 13, Kravets teaches a mutual capacitive touch control display apparatus, comprising the mutual capacitive touch substrate of claim 1 (i.e. the LCD display system as shown in figure 1-2) (see Fig. 1-2, [0032-0045]).
	As to claim 14, Kravets teaches a mutual capacitive touch panel, comprising the mutual capacitive touch substrate of claim 1 (i.e. figure 1-2 the capacitive touch panel uses a mutual capacitive touch substrate) (see Fig. 1-2, [0032-0045]).
.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al (US Pub: 2016/0246433 A1) is cited to teach a similar type of capacitive touch substrate design with repeated circuitry pattern.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        May 8, 2021